MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be                                Nov 26 2019, 6:32 am

regarded as precedent or cited before any                                 CLERK
court except for the purpose of establishing                          Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Dorothy Ferguson                                        Curtis T. Hill, Jr.
Anderson, Indiana                                       Attorney General of Indiana
                                                        Natalie F. Weiss
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In re the Termination of the                            November 26, 2019
Parent-Child Relationship of:                           Court of Appeals Case No.
A.J., T.M., E.M. (Minor Children)                       19A-JT-814
and                                                     Appeal from the Madison Circuit
                                                        Court
T.M. (Mother),
                                                        The Honorable G. George Pancol,
Appellant-Respondent,                                   Judge

        v.                                              Trial Court Cause Nos.
                                                        48C02-1808-JT-162
                                                        48C02-1808-JT-163
The Indiana Department of                               48C02-1808-JT-164
Child Services,
Appellee-Petitioner,



Robb, Judge.

Court of Appeals of Indiana | Memorandum Decision 19A-JT-814 | November 26, 2019              Page 1 of 20
                                   Case Summary and Issue
[1]   T.M. (“Mother”) appeals the termination of her parental rights to three of her

      children and presents the sole issue of whether the juvenile court’s order

      terminating her parental rights was clearly erroneous. Concluding it was not

      clearly erroneous, we affirm.



                              Facts and Procedural History
[2]   Mother has four children, three of whom are the subject of this appeal: A.M.,

      born July 20, 2007; T.M., born July 4, 2013; and E.M., born February 10, 2015

      (collectively “Children”).1


[3]   On or about February 11, 2015, the Department of Child Services (“DCS”)

      received a report alleging that the Children were the victims of neglect because

      Mother tested positive for cocaine upon her admission to the hospital to give

      birth to E.M. and Mother admitted to “dealing and cooking” drugs.

      Appellant’s Amended Appendix, Volume V at 117. DCS Family Case

      Manager (“FCM”) Kelli Hoffman met with Mother at the hospital and Mother

      agreed to participate in an informal adjustment. However, before signing the

      agreement, Mother fled her home and DCS was unable to locate her. On

      February 25, 2015, DCS received a second report alleging the Children were the




      1
       The parental rights of T.M. and A.M.’s biological fathers were also terminated; however, neither father
      participates in this appeal and we have limited our recitation of the facts to those pertaining only to Mother.
      The record also reveals that E.M.’s father signed a consent for E.M. to be adopted.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-814 | November 26, 2019                    Page 2 of 20
      victims of neglect because Mother was found unconscious in a local hotel room

      under the influence of drugs, with her Children present. A “crack pipe,”

      oxycodone, and Klonopin were found in the hotel room. Id. The next day,

      DCS received the results from E.M.’s meconium test which was positive for

      cocaine. The Children were removed from Mother’s care and placed with their

      maternal aunt, P.M.


[4]   On February 27, 2015, DCS filed its Verified Petition Alleging the Children

      were Children in Need of Services (CHINS).2 The juvenile court held a fact-

      finding hearing on the CHINS petition, during which Mother admitted the

      Children were CHINS; that her youngest child, E.M., had been born exposed

      to illegal substances; and that she could benefit from substance abuse treatment.

      The juvenile court found the Children to be CHINS. On June 24, 2015, the

      juvenile court held a dispositional hearing and entered a dispositional decree in

      which Mother was required to (among other things): complete a substance

      abuse evaluation; participate in home-based casework services; maintain

      contact with DCS; complete scheduled visitations and comply with visitation

      procedures; obey the law; refrain from consuming alcohol; not use,

      manufacture, trade, distribute, or sell any illegal substance; take only current

      and valid medications prescribed to her in the proper dose and frequencies




      2
        DCS filed separate petitions alleging that each of the Children were CHINS; however, the allegations in
      each petition were identical. Similarly, the findings of fact and conclusions thereon in the juvenile court’s
      termination orders are identical. This court ordered the matters to be consolidated for appeal. Accordingly,
      our recitation of the facts and procedural history is applicable to each of the Children at issue in this appeal
      unless otherwise stated.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-814 | November 26, 2019                    Page 3 of 20
      specified; submit to random drug screens; secure and maintain suitable housing

      and a stable source of income; attend AA/NA regularly and provide attendance

      verification; attend all scheduled medical and mental health appointments and

      follow all recommendations; and comply with the terms of her probation. See

      id. at 22-23.


[5]   At the time DCS became involved in this matter, Mother was on probation for

      a 2010 operating while intoxicated conviction. Mother was arrested in

      September 2015 for violating the terms of her probation. In December 2015,

      the juvenile court held a review hearing and found that Mother had not

      participated in services due to her incarceration. Mother was released from the

      correctional facility in April 2016 and completed a re-entry substance abuse

      assessment but failed to comply with the recommended treatment options. At

      the June 2016 permanency hearing, the juvenile court found that Mother has

      failed to “substantially compl[y] with home-based services and visitation.”

      Appellant’s Amended App., Vol. IV at 187.


[6]   On August 1, 2016, DCS filed a three-month progress report, stating that

      Mother had been compliant with her intensive outpatient program (“IOP”)

      classes and she had been consistently meeting with her home-based caseworker

      since April 2016. However, Mother had tested positive for cocaine and

      Tramadol on July 27, 2016. See id. at 179. Following a review hearing in

      December 2016, the juvenile court found that prior to incarceration, Mother’s

      visitation with the Children was “very sporadic and inconsistent” and since

      being released, Mother has failed to exercise visitation on a “consistent and

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-814 | November 26, 2019   Page 4 of 20
      routine basis.” Id. at 146. Mother complied with services from December 2016

      until April/May 2017, when she was closed out of her substance abuse

      treatment, home-based casework, and random drug screens due to her non-

      compliance.


[7]   On June 21, 2017, the juvenile court issued an order approving a permanency

      plan for the Children, namely reunification with a concurrent plan of adoption.

      See id. at 109. On December 13, 2017, the juvenile court found that Mother had

      been non-compliant with services, refused to comply with drug screens, and

      “severed all contact” with DCS. Id. at 40. It also found that Mother had active

      warrants for her alleged participation in a robbery and was “currently a fugitive

      from justice.” Id. The juvenile court subsequently appointed a Court

      Appointed Special Advocate (“CASA”) for the Children.


[8]   On August 31, 2018, DCS filed separate verified petitions for involuntary

      termination of Mother’s parental rights to each of her Children. Due to

      Mother’s two recent Level 3 felony charges for aiding and inducing armed

      robbery, she violated a condition of her probation and was incarcerated in

      October 2018. The juvenile court held a fact-finding hearing on November 29

      and December 4, 2018. At the hearing, Mother testified that she completed

      inpatient treatment and had been sober since July 2018. Following the hearing,

      the juvenile court granted DCS’ petition to terminate Mother’s parental rights

      as to the Children and found, in relevant part:


              [21)]e. Mother states that she has been sober since completing
              inpatient treatment at a hospital she could not identify in July
      Court of Appeals of Indiana | Memorandum Decision 19A-JT-814 | November 26, 2019   Page 5 of 20
        2018. She claims to have been in treatment with Clean Slate
        prior to her recent incarceration, but presents no evidence to the
        Court of either her treatment or of any clean drug screens and
        failed to notify DCS of any such treatment. Mother cites her
        most recent incarceration as preventing her from obtaining these
        records but, by her own admission, she was not incarcerated until
        October 13, 2018, three (3) months since her alleged release from
        inpatient treatment, and had not even informed her attorney of
        the existence of these records until a week before the December
        4, 2018 hearing. The same refusal to cooperate with DCS that
        has hindered Mother’s progress throughout this case hinders her
        from presenting credible evidence of her claimed sobriety. Even
        if, as Mother claims, she sought treatment on her own in July
        and managed to remain sober for the few months before her
        incarceration, that would not be dispositive of this case, as it fits
        clearly within a pattern of her beginning treatment only to
        disappear for extended periods without contact until overtaken
        by another problem, such as her repeated criminal
        entanglements.


        ***


        k.     Mother’s assertions that she was ready to take the
        [C]hildren if she were released from incarceration were
        contradicted by her own admissions that she has no source of
        income to support the [C]hildren and no employment prospects.


        l.     . . . Mother has failed to participate faithfully in services
        designed to help her deal with her substance abuse and mental
        health issues and achieve reunification. She was consistently and
        repeatedly closed out of services and what little progress she did
        make in services was frequently interrupted by her multiple
        incarcerations during the life of the CHINS case.




Court of Appeals of Indiana | Memorandum Decision 19A-JT-814 | November 26, 2019   Page 6 of 20
         m.      Throughout her testimony, Mother attempted to minimize
         her negative behaviors and her own role in the failure to achieve
         reunification with her [C]hildren. Mother contested that she was
         only sleeping when she was discovered in the hotel room in 2015
         under the influence of multiple substances. Mother blamed her
         sister for her most recent arrest, while at the same time stating
         that she expected this same person to provide for her [C]hildren if
         Mother were to remain incarcerated. Mother appears not to
         appreciate the impact her behaviors have on those closest to her,
         including her [C]hildren and her sister.


Appealed Order at 13-15, 33-34, 54-56.3 Based on these findings, the juvenile

court made the following conclusions:


         [28)]a. Mother has failed to faithfully participate in services
         designed to remedy the CHINS conditions which necessitated
         the coercive intervention of the Court and to enable the family’s
         reunification. Mother was offered no less than six (6)
         opportunities to remedy her substance abuse problems but failed
         to complete the assessment or recommended treatment every
         time. Mother was offered home-based casework to enhance her
         ability to participate in that substance abuse treatment but failed
         to put in even minimal effort to participate in those services.


         b.     Mother has an extensive history of substance abuse, the
         principal reason that the Child[ren were] placed outside of
         Mother’s care. She claims that she has achieved sobriety but has
         evaded all efforts to verify that claim. In light of Mother’s
         continued evasion of DCS even while she claimed to be making
         progress towards sobriety and reunification and her inability to
         provide any evidence to support her claims, the Court finds those



3
  Although the trial court issued three separate orders, the orders are identical with respect to the trial court’s
findings and conclusions about Mother. Therefore, we have quoted from only one order.

Court of Appeals of Indiana | Memorandum Decision 19A-JT-814 | November 26, 2019                       Page 7 of 20
        claims have little credibility. Even if . . . Mother’s claims are
        taken at face value, however, at best they demonstrate that she
        managed only three (3) months of sobriety on her own before
        being incarcerated yet again. This would be only the latest
        example of Mother’s criminal entanglements disrupting her
        ability to participate in services, visit with the Child[ren], or
        otherwise make any progress towards reunification for the entire
        three and a half years of the CHINS case.


        c.     Mother cannot provide necessary housing or support for
        herself or her [C]hildren. Mother admitted that she has no
        means of supporting them while incarcerated and, even if Mother
        were to be acquitted of her pending criminal charges and released
        from incarceration at her earliest possible release date, she has no
        housing of her own, has had no documented employment for the
        entirety of the CHINS proceedings, and admitted to having no
        known prospects for employment.


        d.     After three and a half years, Mother continues to expect
        others to take responsibility for supporting her and her [C]hildren
        and accepts no consequence for repeatedly failing to take that
        responsibility upon herself. Mother expects her sister to continue
        raising her [C]hildren even after her sister testified that she felt
        Mother had not appreciated her efforts and stated that she
        supported termination of Mother’s parental rights. Mother was
        closed out of visitation services and rebuffed DCS’s attempts to
        coordinate a visitation schedule but still expected her sister to
        allow visitation whenever it was convenient for herself. Mother’s
        apparent indifference for the impact of her behaviors on those
        around her and her inability or unwillingness to take on the
        responsibility for parental care is proof that there is no likelihood
        that the conditions which necessitated the [C]hild[ren]’s removal
        will be remedied.


        ***


Court of Appeals of Indiana | Memorandum Decision 19A-JT-814 | November 26, 2019   Page 8 of 20
               29) [T]here is a reasonable probability that the reasons for
               placement outside Mother[’s] home will not be remedied.


               30) [T]here is a reasonable probability that the continuation of
               the parent-child relationship between Mother and the Child[ren]
               poses a threat to the well-being of the Child[ren].


               ***


               32) The DCS [FCM] and the Child[ren]’s CASA have both
               testified that termination of Mother[’s] . . . parental rights is in
               the Child[ren]’s best interests, and the Court accepts and adopts
               . . . them as its own finding of fact in these proceedings.


               33) [T]here is a satisfactory plan for the care and treatment of
               the Child[ren], namely . . . adoption[.]


      Id. at 18-20, 37-38, 59-60.4 Mother now appeals. Additional facts will be

      supplied as necessary.



                                  Discussion and Decision
                                       I. Standard of Review
[9]   The Fourteenth Amendment of the United States Constitution protects a

      parent’s right to raise his or her children. In re D.D., 804 N.E.2d 258, 264 (Ind.

      Ct. App. 2004), trans. denied. Although “[a] parent’s interest in the care,




      4
       We thank the juvenile court for its thorough and extensive findings of fact and conclusions thereon that
      have aided in our review of this matter.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-814 | November 26, 2019                 Page 9 of 20
       custody, and control of his or her children is ‘perhaps the oldest of the

       fundamental liberty interests[,]’” parental interests are not absolute and “must

       be subordinated to the child’s interests in determining the proper disposition of

       a petition to terminate parental rights.” Bester v. Lake Cty. Office of Family &

       Children, 839 N.E.2d 143, 147 (Ind. 2005) (quoting Troxel v. Granville, 530 U.S.
57, 65 (2000)). Thus, the parent-child relationship may be terminated when a

       parent is unable or unwilling to meet their parental obligations. Id. And a

       juvenile court need not wait until a child is irreversibly harmed such that his or

       her physical, mental, and social development is permanently impaired before

       terminating parental rights. McBride v. Monroe Cty. Office of Family & Children,

       798 N.E.2d 185, 199 (Ind. Ct. App. 2003). We are cognizant that involuntary

       termination of parental rights is the most severe sanction a court can impose

       because it severs all rights of a parent to his or her child. Matter of D.G., 702
N.E.2d 777, 780-81 (Ind. Ct. App. 1998). Therefore, termination is considered

       a last resort, “available only when all other reasonable efforts have failed.” Id.

       at 781.


[10]   Given the juvenile court’s unique position, we review the termination of

       parental rights with great deference. In re J.C., 994 N.E.2d 278, 283 (Ind. Ct.

       App. 2013). We do not reweigh the evidence or judge the credibility of the

       witnesses. Bester, 839 N.E.2d at 147. Instead, we consider the evidence and

       reasonable inferences most favorable to the juvenile court’s judgment. Id. We

       will set aside the trial court’s judgment terminating a parent-child relationship

       only if it is clearly erroneous. In re L.S., 717 N.E.2d 204, 208 (Ind. Ct. App.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-814 | November 26, 2019   Page 10 of 20
       1999), trans. denied, cert. denied, 534 U.S. 1161 (2002). Thus, if the evidence and

       inferences support the decision, we must affirm. Id.


[11]   Where, as here, a judgment contains specific findings of fact and conclusions

       thereon, we apply a two-tiered standard of review: we first determine whether

       the evidence supports the findings, then whether the findings support the

       judgment. K.E. v. Ind. Dep’t of Child Servs., 39 N.E.3d 641, 646 (Ind. 2015).

       “Findings are clearly erroneous only when the record contains no facts to

       support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,

       102 (Ind. 1996). A judgment is clearly erroneous only if the findings do not

       support the court’s conclusions or the conclusions do not support the judgment

       thereon. Id.


                   II. Statutory Requirements for Termination
[12]   To terminate the parent-child relationship, DCS must prove by clear and

       convincing evidence:


               (B) that one (1) of the following is true:


                       (i) There is a reasonable probability that the conditions
                       that resulted in the child’s removal or the reasons for
                       placement outside the home of the parents will not be
                       remedied.


                       (ii) There is a reasonable probability that the continuation
                       of the parent-child relationship poses a threat to the well-
                       being of the child.



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-814 | November 26, 2019   Page 11 of 20
                       ***


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2) (emphasis added); see also Ind. Code § 31-37-14-2

       (“A finding in a proceeding to terminate parental rights must be based upon

       clear and convincing evidence.”). “[I]f the court finds that the allegations in a

       petition described [above] are true, the court shall terminate the parent-child

       relationship.” Ind. Code § 31-35-2-8(a) (emphasis added).


                                    A. Remedy of Conditions
[13]   Mother first argues that the State failed to prove that the conditions that led to

       the Children’s removal and continued placement outside of her care “could not

       be remedied in a reasonable amount of time where [she] completed substance

       abuse treatment and has maintained sobriety since July of 2018.” Appellant’s

       Brief at 9.


[14]   In determining whether a reasonable probability exists that the reasons for

       removal or placement outside the home will not be remedied, we engage in a

       two-step analysis. K.E., 39 N.E.3d 641 at 647. First, we identify the conditions

       that led to removal and then, we determine whether there is a reasonable

       probability that those conditions will not be remedied. Id. With respect to the

       second step,


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-814 | November 26, 2019   Page 12 of 20
               the [juvenile] court must judge a parent’s fitness to care for her
               child at the time of the termination hearing, taking into
               consideration evidence of changed conditions. The [juvenile]
               court must also evaluate the parent’s habitual patterns of conduct
               to determine the probability of future neglect or deprivation of
               the child. Pursuant to this rule, courts have properly considered
               evidence of a parent’s criminal history, drug and alcohol abuse,
               history of neglect, failure to provide support, and lack of
               adequate housing and employment. The [juvenile] court may
               also properly consider the services offered to the parent by [DCS]
               and the parent’s response to those services as evidence of whether
               conditions will be remedied. Finally, [DCS] is not required to
               provide evidence ruling out all possibilities of change; rather, it
               need establish only that there is a reasonable probability the
               parent’s behavior will not change.


       In re I.A., 903 N.E.2d 146, 153 (Ind. Ct. App. 2009) (citations and emphasis

       omitted).


[15]   Here, there is no dispute that the conditions that led to the Children’s removal

       and their continued placement outside of Mother’s care are related to Mother’s

       substance abuse issues and criminal history of substance abuse related offenses.

       Specifically, E.M., Mother’s newborn, tested positive for cocaine at birth, and

       Mother was found unconscious and under the influence of illegal substances in

       a hotel room with the Children present and otherwise unsupervised. The

       juvenile court found that Mother has an “extensive history of substance abuse”

       and concluded that there was a reasonable probability that these conditions will

       not be remedied. Appealed Order at 19. Mother maintains that she made the

       decision to enter an inpatient rehabilitation program “to get clean for herself[,]”

       which demonstrates an “improved insight into her substance abuse issue.”

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-814 | November 26, 2019   Page 13 of 20
       Appellant’s Br. at 12. Mother appears to argue that because she has allegedly

       been sober since July 2018, the only basis for the termination of her parental

       rights was her current incarceration.


[16]   We first acknowledge that our supreme court has held that incarceration itself is

       an insufficient basis for terminating parental rights. In re G.Y., 904 N.E.2d

       1257,1264-66 (Ind. 2009). However, contrary to Mother’s assertions, her recent

       incarceration was not the sole basis for terminating her parental rights.


[17]   At the fact-finding hearing, Mother testified that she sought inpatient substance

       abuse treatment at Fairbanks in mid-July 2018 and then went to another facility

       for longer treatment. Before she was incarcerated in October 2018, Mother

       claimed that she had been attending Clean Slate and she had received negative

       drug screen results but had not yet provided a release allowing DCS to obtain

       those results. FCM Annette Lehman stated that Mother had not had any drug

       screens since summer 2017 and therefore, she was unable to verify Mother’s

       alleged recent sobriety. Although Mother argues that she has remedied her

       substance abuse issues, the juvenile court found that even if Mother has

       completed an inpatient program and maintained sobriety in the few months

       prior to her incarceration, as Mother claims, “that would not be dispositive of

       this case, as it fits clearly within a pattern of [Mother] beginning treatment only

       to disappear for extended periods without contact until overtaken by another

       problem, such as her repeated criminal entanglements.” Appealed Order at 13.

       The record establishes a clear pattern of Mother’s struggle with addiction and



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-814 | November 26, 2019   Page 14 of 20
       other substance abuse related issues, as well as her failure to participate in

       services to remedy her addiction as required by the dispositional decree.


[18]   DCS initially became involved in this case because Mother’s newborn tested

       positive for cocaine and Mother was later found unresponsive in a hotel room

       under the influence of drugs with her Children present. At this time, Mother

       was already on probation for a prior operating while intoxicated conviction.

       Although Mother completed an assessment, she was subsequently incarcerated

       from September 2015 to April 2016. Following her release, Mother completed

       a re-entry substance abuse assessment, which recommended that she participate

       in an IOP for which she was placed on a waitlist. On May 2 and 3, 2016,

       Mother tested positive for cocaine; on May 25, she tested positive for THC; on

       June 3 and 14, she tested positive for Suboxone, which had been prescribed to

       her; and also on June 3, she tested positive for Phenobarbital, which had not

       been prescribed. See Appellant’s Amended App., Vol. IV at 170. Services were

       closed out in August 2016 due to Mother’s non-cooperation with services. In

       December 2016, Mother began participating in substance abuse treatment,

       home-based casework, and drug screens. However, Mother stopped complying

       with services in April/May 2017, and the services were closed out. Mother was

       subsequently charged with two Level 3 felonies for her alleged participation in

       an armed robbery that occurred in July 2017. Mother had active warrants for

       her arrest, became unreachable, and was ultimately arrested in October 2018.

       Mother will be incarcerated for nine months for another probation violation

       due to the new charges.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-814 | November 26, 2019   Page 15 of 20
[19]   FCM Lehman testified that she had been assigned to this case for

       approximately three years and initially became involved because Mother’s

       substance abuse issues raised safety concerns for the Children. Lehman

       testified that Mother did not fully complete home-based services. She made six

       substance abuse assessment referrals for Mother in April, June, and August

       2015, April, June, and December 2016. She testified that Mother completed

       the August 2015 evaluation but then failed to return for recommended

       treatment, and in December 2016, Mother did another assessment and was

       compliant until March/April 2017 when Mother had hernia surgery.

       Following her surgery, Mother failed to comply, and the referral was closed out

       due to her non-compliance. Since that time, Lehman stated that Mother

       “became pretty unobtainable to find [since] she was basically on the run due to

       [the robbery] warrants.” Transcript, Volume I at 39.


[20]   Megan Wills, a home-based case worker, received a referral for Mother in

       June/July 2016 and provided services until August 2016. Wills testified, “[W]e

       had been working together for about a month pretty consistently and then

       [Mother] stopped communicating with me after that.” Id. at 82. Due to

       Mother’s non-compliance, Wills closed out services. Wills stated that she

       would have liked to see Mother obtain and maintain stability and sobriety and

       her “biggest concern [with Mother] was just the substance abuse at the time and

       then she had some criminal charges[.]” Id. Ultimately, Wills testified that she

       did not believe that Mother’s participation in the services she had provided

       resolved any concerns about Mother’s ability to care for the Children. In fact,


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-814 | November 26, 2019   Page 16 of 20
       she stated, “I don’t think we worked together long enough for [Mother] to make

       any big chan[g]es during that time.” Id. at 84.


[21]   As our supreme court has explained, the juvenile court must determine a

       parent’s fitness at the time of the termination proceeding “taking into

       consideration evidence of changed conditions – balancing a parent’s recent

       improvements against habitual patterns of conduct to determine whether there

       is a substantial probability of future neglect or deprivation.” In re E.M., 4
N.E.3d 636, 643 (Ind. 2014) (quotation and internal citation omitted). This

       “delicate balance” is entrusted to the juvenile court, which has the discretion to

       “weigh a parent’s prior history more heavily than efforts made only shortly

       before termination.” Id. In fact, “[r]equiring [juvenile] courts to give due

       regard to changed conditions does not preclude them from finding that a parents’

       past behavior is the best predictor of their future behavior.” Id. (emphasis

       added).


[22]   In this case, the juvenile court judged the credibility of the witnesses, weighed

       Mother’s alleged recent sobriety with her past behavior of addiction related

       issues, and determined that Mother’s non-compliance, extensive substance

       abuse and related issues, and pattern of disappearing was the best predictor of

       her future behavior – concluding that there was a reasonable probability that

       Mother’s behavior will not change. See Appealed Order at 18-20. The juvenile

       court was well within its discretion to so find and Mother’s argument otherwise

       constitutes an improper invitation for this court to reweigh the evidence, which

       we cannot do. Bester, 839 N.E.2d at 147. We conclude that DCS proved by

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-814 | November 26, 2019   Page 17 of 20
       clear and convincing evidence that there is a reasonable probability that the

       conditions resulting in the Children’s removal will not be remedied.5


                                               B. Best Interests
[23]   Mother challenges the juvenile court’s conclusion that termination of her

       parental rights is in the best interests of the Children. Mother argues that,

       although she has made poor choices, she has been consistently present in the

       Children’s lives and the Children have not suffered any adverse effects as a

       result of her incarcerations.


[24]   To determine the best interests of the Children, the juvenile court looks to the

       totality of the evidence and must subordinate the interests of the parents to

       those of the children. In re D.D., 804 N.E.2d at 267. “A child’s need for

       permanency is an important consideration in determining the best interests of a

       child[.]” In re D.L., 814 N.E.2d 1022, 1030 (Ind. Ct. App. 2004), trans. denied.

       The juvenile court need not wait until a child is irreversibly harmed before

       terminating parental rights. McBride, 798 N.E.2d at 203. This court has held

       that the recommendation of the FCM and CASA, in addition to evidence that

       the conditions resulting in removal will not be remedied, are sufficient to show




       5
         The juvenile court found that DCS proved both that there was a reasonable probability that the conditions,
       namely Mother’s substance abuse issues, that led to the Children’s removal and continued placement outside
       her care will not be remedied, and that the continuation of the parent-child relationship poses a threat to the
       safety and well-being of the Children. Because Indiana Code section 31-35-2-4(b)(2)(B) is written in the
       disjunctive, the juvenile court is only required to find that one of the elements of subsection (b)(2)(B) is
       established by clear and convincing evidence. In re I.A., 903 N.E.2d at 153. Therefore, we need not address
       Mother’s argument as it pertains to section (b)(2)(B)(ii).

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-814 | November 26, 2019                  Page 18 of 20
       by clear and convincing evidence that termination is in the child’s best interest.

       In re A.S., 17 N.E.3d 994, 1005 (Ind. Ct. App. 2014), trans. denied.


[25]   In this case, both the FCM and CASA testified at the fact-finding hearing that

       termination of Mother’s parental rights was in the Children’s best interests, and

       we have already concluded there is evidence that the conditions that led to the

       Children’s removal will not be remedied. FCM Lehman testified:


               I believe [Mother] has some definite substance abuse concerns
               that have yet to be addressed throughout the case as well as I
               think just ongoing even prior to our involvement as well as the
               fact that she has these pending legal issues that could in another
               way take her away from the [C]hildren’s life for a significant
               amount of time. [T]hese [C]hildren are at this point almost four,
               five and eleven so I definitely think they need a safe and stable
               environment for where they are cared for on a daily basis and I
               don’t believe at this point [Mother] can provide that.
               [F]urthermore, we’ve been involved with this case for four years
               almost, so I feel like [the Children] just need that permanency.
               They need that stability and they can’t get it with [Mother.]


       Tr., Vol. I at 47. CASA Jan Shryock testified that Mother “hasn’t been a very

       stable influence in the [C]hildren’s lives[.]” Id. at 118. She also stated that even

       if Mother was released from detention today, reunification with her Children

       would not be in their best interests. See id. at 119. In light of this testimony, the

       juvenile court’s conclusion that termination of Mother’s parental rights was in

       the Children’s best interests is supported by clear and convincing evidence. See

       In re A.S., 17 N.E.3d at 1005.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-814 | November 26, 2019   Page 19 of 20
                                              Conclusion
[26]   For the reasons set forth above, we conclude that DCS presented clear and

       convincing evidence that there is a reasonable probability that the conditions

       that led to the Children’s removal from Mother’s care will not be remedied and

       that termination of Mother’s parental rights is in the Children’s best interests.

       As such, the juvenile court’s order terminating Mother’s parental rights as to the

       Children was not clearly erroneous. Accordingly, we affirm.


[27]   Affirmed.


       Mathias, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-814 | November 26, 2019   Page 20 of 20